DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because in as presented in Fig. 3 the relationship between box 30 (“Assess Stop Criterion”) with boxes 24-28 is not clear.  If the assessment is carried out after the operation in each of the boxes 24-28, then it is recommended that “Assess Stop Criterion” be added to the end of each of boxes 24-28 and box 30 be deleted, as per the replacement sheet for Fig. 3 for the parent application 16/597,650 filed 10/2/2020.  It is also recommended that the outer box surrounding boxes 24-30 be a closed box.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification/Claims

The disclosure is objected to because of the following informalities:
Paragraph 1: US application 16/597,250 has been allowed.  The paragraph needs to be updated to reflect this
Claim 1:
Lines 3-4:  for clarity change the lines to
a.	a processor;
b.	a  non-transitory, computer-readable media storing a single CT scan and coupled to the processor;
Lin 5: change “b.	a processor” to “c.	the processor”
Claim 8: 
Lines 2-3:  for clarity change the lines to
a.	a processor;
b.	a  non-transitory, computer-readable media storing a single CT scan and coupled to the processor;
Lin 4: change “b.	a processor” to “c.	the processor”
Line 5: delete “configured for implementing a framelet-based iterative algorithm” as it is essentially identical to “configured to implement a framelet-based iterative algorithm” recited in line 4 and thus is redundant
Claim 14: for clarity  change “initial value for Φj0, θj0 ” to  “initial value Φj0, θj0 for Φjn, θjn ” 

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claim 8 recites “the iterative algorithm comprising” in line 6, followed by 4 steps.  Per Figs. 3 and 4 of the instant application only the first three steps are iterated in a loop.  Step (iv), if it is also iterative, is not part of the loop of (i)-(iii).  Therefore, there is insufficient support for this 4-step iterative algorithm as recited in the claim.  Dependent claims 9-14 are similarly rejected.  (Note: for examination purpose step (iv) will considered to be outside the loop of steps (i)-(iii).  See also claim 8 of the parent patent 10, 970,886)

>>><<<
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 recites “wherein Φ…and θ…µ(r,E)” in lines 1-2.  Since those terms are not recited in base claim 8, the “wherein…” has no antecedent basis.  Dependent claims 13 and 14 are similarly rejected.  (Note: it is recommended that claim 12 be canceled and its limitation be moved to the end of claim 13, as per claim 13 of the parent patent 10, 970,886.)

Claim 13 recites “wherein the iterative algorithm comprises iterating on n as follows” in lines 1-2, followed by six equations.  The base claim 8 also recites “the iterative algorithm comprising” in line 6, followed by 4 steps.  It is not clear which equations corresponding to which steps recited in claim 8.  Therefore, the metes and bounds of the claim cannot be ascertained.  Dependent claim14 is similarly rejected.  (Note: Per Fig. 3 steps (i)-(iii) correspond to equations 1, 3; 2, 4; and 5, 6, respectively and claim 13 will be so interpreted.  Note further that it is recommended that claim 13 be amended as per claim 13 of the parent patent 10, 970,886.)

Claim 15 recites “the l2-norm error” in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 16-20 are similarly rejected.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,970,886 (the ‘886 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the ‘886 patent disclose all limitations of claims 1-20 of the instant application as indicated by the following mapping:

_The ‘886 patent	This application__
	1-11	1-11
	12	12, 13
	13-19	14-20

	

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common elements of independent claims 1, 8 and 15: 
implementing a framelet-based iterative algorithm on the single CT scan, the iterative algorithm comprising:
a scaled-gradient descent step;
a non-negativity step; and
a soft thresholding step

For example, the following references each discloses one or more aspects of the claimed invention but not the limitation recited above:
Brokish et al. (US 9,524,567)—[Fig. 2 and Col. 10, lines 13-19 (“... Initial steps involve data acquisition 40 and then the initial reconstruction 42 of the image f. The initial reconstruction can be performed, for example, by a conventional FBP method. Each iteration of the preferred embodiment ADMM algorithm with the p- weighted AL involves three steps”)]
Wollenweber et al. (US 8,879,814)—[Fig. 2]
Liang et al. (US 2015/0030227)—|Fig. 2 and paragraphs 68-71]
Pan et al. (US 2011/0044546)—[Paragraph 101 (“In the methodology, the minimization of the image TV may be performed by the gradient descent method”)]
Wang teal. (“Fast gradient-based algorithm for total variation regularized tomography reconstruction,” 2011 4th International Congress on Image and Signal Processing, Vol. 3, 2011)
Sidky et al. (“Analysis of iterative region-of-interest image reconstruction for x- ray computed tomography,” Journal of Medical Imaging 1 (3), 3 Oct 2014)

Conclusion and Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        September 1, 2022